*190SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Guang Pin Lin, through counsel, petitions for review of the BIA’s denial of his motion to reopen his removal proceedings. In an abysmal brief, attorney Karen Jaffe presents boilerplate law that is not specific to Lin except for two vague sentences: “[T]he Petitioner is married and has on [sic] child. His wife was forced to undergo an IUD insertion and a[sic] involuntary abortion.” We do not review the limited argument that Jaffe presents concerning Lin’s asylum claim because he did not file a petition for review of the final administrative decision in his case.
In any event, Lin admitted to the BIA that he made a false asylum claim, fails to show how the BIA abused its discretion in denying his motion to reopen, and fails to show how he suffered from a supposed ineffective assistance of counsel.
For the foregoing reasons, Lin’s petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED. Any pending request for oral arguments is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), Second Circuit Local Rule 34(d)(1).